Jackson, Judge.
This was a suit brought by the plaintiffs against defendants on an account under the statutory form of pleading. The account was for coal furnished defendants by the plaintiffs. The plaintiffs tendered in evidence a written contract touching the coal, setting out the terms of sale. The testimony was objected to, and the objection sustained. Plaintiffs then moved to amend by adding a count and setting out the written contract. The amendment was refused, and plaintiffs excepted.
A non-suit was awarded, with leave to move to reinstate the case. The motion to reinstate was made on the ground, among others, of the refusal to allow the amendment; the court refused to reinstate, and this is the en’or complained of.
The court should have allowed the amendment, and therefore should have reinstated the case. The statutory form may be amended, as has been repeatedly ruled by this court. The *172last ruling thereon is the case of Akin vs. The Ordinary of Bartow, 54 Georgia Reports, 59 That case covers this.
Let the judgment be reversed.